Citation Nr: 1019781	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-07309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to July 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection and assigned a 
50 percent evaluation.  The Veteran attended a hearing before 
the undersigned in July 2008.  The appeal was remanded for 
additional development in November 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's last VA examination was in August 2007.  The 
Veteran attended a hearing in July 2008.  He stated that on 
three occasions he has felt that people were following him, 
so he attempted to run their cars off the road or force them 
to have an accident.  He reported recently pushing a guy into 
the road on an icy day, hoping he would get hit.  These 
incidents were not discussed at the August 2007 and suggest 
an increase in the severity of PTSD.  Furthermore, it has 
been nearly three years since the last VA examination.  
Hence, a more contemporaneous VA examination, with findings 
responsive to the applicable rating criteria, is needed to 
properly evaluate the disability.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous").

At the July 2008 hearing, the Veteran reported that he 
receives psychological treatment at the Saginaw VA medical 
center (VAMC) four times per year.  The last VAMC records 
associated with the claims file are from December 2008.  
Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related 
to the Veteran's claim.  38 U.S.C.A. § 5103A(b)(3) requires 
that VA continue any attempts to get federal records "until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."  Current Saginaw VAMC 
treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete Saginaw VAMC treatment 
records.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of PTSD.  The entire claims 
file must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history, 
specifically asking the Veteran about 
any incidents in which he attempted to 
injure others in traffic.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

